Citation Nr: 0737624	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of the removal of the 
submaxillary gland.  

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

4.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

The issues of entitlement to an increased disability rating 
for service-connected residuals of the removal of the 
submaxillary gland, an increased disability rating for 
service-connected PTSD and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record does 
not include a diagnosis of diabetes mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to be.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for diabetes mellitus.  

The veteran seeks service connection for diabetes mellitus.  
The remaining three issues on appeal are being remanded for 
additional development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the veteran was provided with VCAA notice through 
an August 2003 letter. Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide an adequate 
description of the records as well as authorization for 
records not held by the Federal government.  The letter 
specifically advised the veteran that in order for his claim 
to be successful a diagnosis of diabetes mellitus must be 
shown.  

Finally, the Board notes that the August 2003 letter 
expressly notified the veteran to send or describe additional 
information about his claims.  The letter further advised the 
veteran that he could submit additional information.  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that the RO informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

VA has not addressed element (4), degree of disability, and 
element (5), effective date, in a VCAA letter.  However, 
because the Board concludes below that the preponderance of 
the evidence is against the claim for service connection for 
diabetes mellitus, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and VA 
treatment records.  Additionally, the veteran was provided 
with a VA examination in April 2004.  

The veteran's Social Security Administration (SSA) records 
have not been obtained.  However, there is no indication 
whatsoever in the record on appeal that  diabetes mellitus 
has in fact been medically.  The veteran himself has not 
suggested that the SSA records would include diagnoses of 
diabetes mellitus.  Therefore, a remand to obtain the 
veteran's records is not necessary in order to proceed to the 
merits of this service connection claim.  See Brock v. Brown, 
10 Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal].  

[The Board further notes by way of clarification that it is 
remanding the increased rating issues to obtain SSA records 
because the evidence does indicate that those conditions 
exist.]

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran has not requested a hearing.    

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Service 
connection presupposes a diagnosis of a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  
 
With respect to Hickson element (1), current disability, 
there is no competent medical evidence of any diagnosed 
diabetes.  Specifically, the veteran was provided a VA 
medical examination in April 2004 which included diagnostic 
testing.  The veteran's test results were not consistent with 
diabetes.  

The veteran's VA treatment records show treatment for a 
variety of serious conditions, to include lupus and COPD, but 
do not reflect diagnosis with or treatment for diabetes.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of this claim; he has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

In short, the only suggestion that the veteran has diabetes 
mellitus emanates from the veteran himself.  To the extent 
that the veteran himself believes that he has diabetes 
mellitus,  it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish the existence of a current disability.

In the absence of any diagnosed diabetes mellitus, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  

The Board acknowledges that the veteran has documented 
service in the Republic of Vietnam during the Vietnam War and 
that therefore he is presumed to have been exposed to 
herbicides during service.  Additionally, diabetes mellitus 
is presumed to be related to service for veteran's with 
presumed herbicide exposure.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2007).  
However, as discussed above, a successful claim of 
entitlement to service connection requires the existence of a 
current disability.  In the absence of any diagnosis of 
diabetes mellitus, or of any reasonable suggestion that 
diabetes mellitus exists, the claim fails.


ORDER

Entitlement to service connection of diabetes mellitus is 
denied.  


REMAND

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of the removal of the 
submaxillary gland.  

3.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 50 percent 
disabling.  

4.  Entitlement to TDIU.

The veteran is also seeking entitlement to an increased 
disability rating for service-connected residuals of the 
removal of the submaxillary gland, entitlement to an 
increased disability rating for PTSD and entitlement to TDIU.  

Essentially, the veteran contends that the symptoms 
associated with his PTSD are so severe as to preclude 
employment.  In that regard, the Board notes that the record 
indicates that the veteran receives Social Security 
Administration (SSA) disability compensation.  The claims 
file does not contain any SSA records.  Those records are 
potentially pertinent to the veteran's claims.  Those records 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) [VA's duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].

Additionally, the veteran has not received VCAA notice 
specific to his increased rating claims.  

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.) held that the regulation giving the 
Board direct authority to cure a procedural defect in an 
appeal by providing the claimant with notice under the VCAA, 
38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA,  the Board must remand the case to the agency 
of original jurisdiction so that the veteran may be provided 
with adequate notice under the VCAA.  

Accordingly, the case is REMANDED for the following actions:

1.  VBA should send the veteran notice 
which complies with the notification 
requirements of the VCAA. The notice 
letter should also describe which portion 
of the evidence is to be provided by the 
veteran and which part VA would assist him 
in obtaining and should also include the 
notification requirements as outlined by 
the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.   VBA should obtain copies of the SSA 
disability determination letter pertinent 
to the veteran's claim for Social Security 
disability benefits, along with copies of 
all medical records relied upon in 
reaching that determination. All efforts 
in this regard should be documented in the 
claims folder.  Any such records so 
obtained should be associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claims for entitlement to an 
increased disability rating for service-
connected residuals of the removal of the 
submaxillary gland, entitlement to an 
increased disability rating for PTSD and 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, in while 
or in part, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


